DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (claims 10-14, drawn to a method of creating a braided tubular structure by braiding one or more wires around a mandrel) in the reply filed on August 10, 2022 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2022.
Claims 10-14 are presented for examination below.
Information Disclosure Statement
The information disclosure statements filed on July 10, 2019 and August 10, 2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been fully considered.
Specifically, the Examiner notes that no copy appears to have been submitted for the 16-page International Search Report and Written Opinion mailed May 30, 2017, as cited in the information disclosure statements filed on July 10, 2019 and August 10, 2022.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s):
“braiding at least one wire around a first length of a mandrel at a first pic angle” (claim 10)
“braiding said at least one wire around a second length of said mandrel at a second pic angle” (claim 10)
“wherein said first length and said second length of said mandrel are separated by a feature usable to change the pic angle” (claim 11)
“wherein said feature comprises pins radiating from said mandrel” (claim 12)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCullagh et al. (herein McCullagh)(US PG Pub 2007/0119295).
Regarding claim 10, McCullagh discloses a method of creating a braided tubular structure (100; see Figs. 1B and 4-7 and paragraphs 0029-0046) comprising: 
braiding at least one wire around a first length (310) of a mandrel (300) at a first pic angle (see Figs. 1B and 6 and paragraphs 0021-0026 and 0033; McCullagh discloses wherein the filaments are preferably wires such as nitinol or stainless steel, and wherein the braiding/pic angle β is approximately 110 degrees); 
braiding said at least one wire around a second length (320+330) of said mandrel at a second pic angle (see Figs. 1B and 6 and paragraphs 0021-0026 and 0033; McCullagh discloses wherein the filaments are preferably wires such as nitinol or stainless steel, and wherein the braiding/pic angle β is approximately 110 degrees; the Examiner notes that claim 10 does not require the first and second pic angles to have different angle values); 
wherein said first length of said mandrel is adjacent to said second length of said mandrel (see at least Fig. 3 and paragraphs 0029-0033).

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lilburn et al. (herein Lilburn)(US PG Pub 2010/0191319).
Regarding claim 10, Lilburn discloses a method of creating a braided tubular structure (24; see Figs. 1, 4A and 5-14 and paragraphs 0040-0052, 0071, 0118, and 0123) comprising: 
braiding at least one wire (filaments 20 which may be formed as wires, see paragraph 0048) around a first length of a mandrel (first portion of mandrel 22 corresponding to a first portion of the braided stent, as described in paragraphs 0071, 0118, and 0123) at a first pic angle (see Fig. 1 and paragraphs 0007, 0011, 0044, 0071, 0118, and 0123; Lilburn discloses wherein the braiding/pic angle β is between 10 degrees to 170 degrees); 
braiding said at least one wire (20) around a second length of said mandrel (transition portion + second portion of mandrel 22 corresponding to the transition portion + second portion of the braided stent, as described in paragraphs 0071, 0118, and 0123) at a second pic angle (see Fig. 1 and paragraphs 0007, 0011, 0044, 0071, 0118, and 0123; Lilburn discloses wherein the braiding/pic angle β is between 10 degrees to 170 degrees, and wherein the braiding angle of one of at least one of the first, second, and transition portions is different from the braiding angles of the other portions); 
wherein said first length of said mandrel is adjacent to said second length of said mandrel (see Figs. 5-6 and paragraphs 0071, 00118, and 0123).

Regarding claim 11, Lilburn further discloses wherein said first length and said second length of said mandrel (22) are separated by a feature (52, 56) usable to change the pic angle (see Figs. 5-13 and paragraphs 0049-0051; raised mandrel projections 52, 56 are arranged in a regular pattern over the mandrel and are configured to guide wires 20 along the mandrel 22, and are therefore capable of being used to change the pic angle between intersecting wires).

Regarding claim 12, Lilburn further discloses wherein said feature (52, 56) comprises pins radiating from said mandrel (see Figs. 5-13 and paragraph 0051; Lilburn discloses wherein radiating projections 52, 56 may be formed as pins).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lilburn, as applied to claim 10 above.
Regarding claim 13, Lilburn discloses the limitations of claim 10, as discussed above, and further discloses wherein said second braid angle is different from said first braid angle (see paragraphs 0007, 0011, 0044, 0071, 0118, and 0123 and note above in rejection of claim 10; Lilburn discloses wherein the braiding/pic angle β is between 10 degrees to 170 degrees, and wherein the braiding angle of one of at least one of the first, second, and transition portions is different from the braiding angles of the other portions), but fails to explicitly disclose wherein said second braid angle is greater than said first braid angle.
However, based on Lilburn’s teachings that the first and second braid angles can be different from one another, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to pursue the known options within his or her technical grasp, and to experiment with the finite number of braid angle ratios (i.e., first option: second braid angle is greater than the first braid angle, second option: second braid angle is smaller than the first braid angle) to vary the braiding angle as desired to accommodate a desired application (see paragraph 044 of Lilburn), and arrive at a configuration wherein said second braid angle is greater than said first braid angle. See MPEP 2143(I)(E).

Regarding claim 14, Lilburn discloses the limitations of claim 10, as discussed above, and further discloses wherein the first or second braid angle may be greater than 45 degrees, and the first or second braid angle may be less than 45 degrees (see Fig. 1 and paragraphs 0007, 0011, 0044, 0071, 0118, and 0123 and note above in rejection of claim 10; Lilburn discloses wherein any suitable acute or obtuse braiding angle may be selected between 10 degrees to 170 degrees, and wherein the first and second braiding angles can be different from one another).
Lilburn teaches the claimed ranges, as discussed above, but fails to specifically teach wherein the second braided angle is greater than said first braid angle (such that, specifically, the second braided angle is greater than 45 degrees, and, specifically, the first braided angle is less than 45 degrees).
However, based on Lilburn’s teachings that the first and second braid angles can be different from one another, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to pursue the known options within his or her technical grasp, and to experiment with the finite number of braid angle ratios (i.e., first option: second braid angle is greater than the first braid angle, second option: second braid angle is smaller than the first braid angle) to vary the braiding angle as desired to accommodate a desired application (see paragraph 044 of Lilburn), and arrive at a configuration wherein said second braid angle is greater than said first braid angle, and wherein said second braid angle is greater than 45 degrees and said first braid angle is less than 45 degrees. See MPEP 2143(I)(E).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Phillips (US Patent No. 4,893,543) teaches a braiding mandrel comprising a plurality of hook-ring elements and spacers to provide different pitches of braid angles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732